     Case 1:18-cv-00064-SPW-TJC Document 17 Filed 12/19/18 Page 1 of 2



Guy A. Alsentzer
Po Box 128
Bozeman, MT 59771
ph. (406) 570-2202
Guyalsentzer@gmail.Com

Jennifer Best, pro hac vice
Friends of Animals
7500 E. Arapahoe Rd., Ste. 385
Centennial, CO 80110
ph. (720) 949-7791
jennifer@friendsofanimals.org

Attorneys for Plaintiff

                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

FRIENDS OF ANIMALS,                     CASE NO. 1:18-cv-00064-SPW-TJC

             Plaintiff,
                                         PLAINTIFF’S MOTION TO COMPEL
   vs.                                        COMPLETION OF THE
                                            ADMINISTRATIVE RECORD
RYAN ZINKE, in his official capacity
as Secretary of the United States
Department of Interior; et al.,

             Defendants.

      Pursuant to the Court’s November 15, 2018 Order (ECF No. 16), Friends
of Animals hereby moves for an order: (1) compelling completion of the
administrative record filed by Defendants on September 14, 2018 (ECF No.
12), to include all documents directly or indirectly considered by agency
decisionmakers, including all internal and inter-agency memoranda, emails,
     Case 1:18-cv-00064-SPW-TJC Document 17 Filed 12/19/18 Page 2 of 2



communications, documents, revisions, and drafts of documents; and (2)
requiring Defendants to produce a privilege log identifying and justifying any
claims of privilege for materials that it continues to withhold.
      This Motion is necessary because Defendants did not employ the correct
standard in compiling the administrative record that it submitted to the Court
and erroneously withheld information that should have been included in the
administrative record.
      Pursuant to Local Rule 7.1(c)(1), counsel for Plaintiff, Friends of
Animals, conferred with Defendants’ counsel who indicated that they oppose
this motion.
      This motion is supported by Friends of Animals’ brief in support of the
motion, which is being filed concurrently with this motion.


Respectfully submitted this 19th day of December, 2018.

                                            /s/ Guy A. Alsentzer
                                            Guy A. Alsentzer
                                            Po Box 128
                                            Bozeman , MT 59771
                                            ph. (406) 570-2202
                                            Guyalsentzer@gmail.com

                                            /s/Jennifer Best
                                            Jennifer Best
                                            Friends of Animals
                                            7500 E. Arapahoe Rd., Ste. 385
                                            Centennial, CO 80110
                                            Ph. (720) 949-7791
                                            jennifer@friendsofanimals.org

                                            Attorneys for Plaintiff


                                        2
